Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered January 26, 2004. The order granted plaintiffs motion for leave to reargue but, upon reargument, adhered to the prior decision.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying the cross motion in part and reinstating the 90/180 category of serious injury within the meaning of Insurance Law § 5102 (d) and as modified the order is affirmed without costs.
Same memorandum as in Slisz v Miga (15 AD3d 953 [2005]). Present — Pigott, Jr., PJ., Pine, Hurlbutt, Kehoe and Lawton, JJ.